DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed August 31, 2022 has been entered. Claims 1-19 remain pending in the application. Claims 15-19 are withdrawn from consideration. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed June 7, 2022. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al (US 20200176552 and hereinafter Chang ‘552).
	In regards to claim 1, Chang ‘552 discloses a multilayer capacitive element, comprising: a substrate (104w – FIG. 8A; [0038]) having a groove (G as seen in present Office Action Figure 1 (POAF1) below); a first aspect ratio modulation structure (within groove G, structure of M1 as seen in POAF1 below) located in the groove to define the groove as a first region (region R1 and upward as seen in POAF1 below) and a first modulation region (region of M1 and upward as seen in POAF1 below), wherein an aspect ratio of the first modulation region is different from an aspect ratio of the first region (seen in POAF1 below); and a plurality of conductive layers (114 – FIG. 8A; [0027]) and a plurality of dielectric layers (112 – FIG. 8A; [0027]) alternately stacked in the groove (seen in FIG. 8A), wherein at least one of the plurality of conductive layers is only disposed in the first region and not disposed in the first modulation region, in a top view (seen in POAF1 below).

    PNG
    media_image1.png
    411
    797
    media_image1.png
    Greyscale

Figure 1: Annotated FIG. 8A of Chang ‘552 with examiner’s labels

	In regards to claim 2, Chang ‘552 further discloses wherein a topmost conductive layer (topmost layer 114) in the plurality of conductive layers completely fills a space (space S as seen in POAF1 above) of the groove (seen in POAF1 above).

	In regards to claim 3, Chang ‘552 further discloses wherein at least one conductive layer (bottommost layer 114 as seen in POAF1 above) in the plurality of conductive layers is extended from the first region to the first modulation region (seen in POAF1).

	In regards to claim 4, Chang ‘552 further discloses wherein a topmost conductive layer (bottommost layer 114 as seen in POAF1 above, noting the bottommost layer 114 is the topmost conductive layer in the at least one conductive layer extended from the first region to the first modulation region) in the at least one conductive layer extended from the first region to the first modulation region completely fills a space of the groove of the first modulation region (seen in POAF1 above, noting that bottommost layer 114 completely fills a space upward from M1).

	In regards to claim 5, Chang ‘552 further discloses wherein the first aspect ratio modulation structure defines the groove as the first region, the first modulation region, and a second region (R2 as seen in present Office Action Figure 2 (POAF2) below), wherein the first modulation region is located between the first region and the second region (seen in POAF2 below), and the aspect ratio of the first modulation region is different from the aspect ratio of the first region and an aspect ratio of the second region (seen in POAF2 below).

    PNG
    media_image2.png
    411
    797
    media_image2.png
    Greyscale

Figure 2: Annotated FIG. 8A of Chang ‘552 with examiner’s labels

	In regards to claim 6, Chang ‘552 further discloses wherein at least one conductive layer (bottommost layer 114 as seen in POAF2 above) in the plurality of conductive layers is extended from the first region to the first modulation region and the second region (seen in POAF2).

	In regards to claim 7, Chang ‘552 further discloses wherein a topmost conductive layer (bottommost layer 114 as seen in POAF2 above, noting the bottommost layer 114 is the topmost conductive layer in the at least one conductive layer extended from the first region to the first modulation region and the second region) in the at least one conductive layer extended from the first region to the first modulation region and the second region completely fills a space of the groove of the first modulation region (seen in POAF2 above, noting that bottommost layer 114 completely fills a space upward from M1).

	In regards to claim 8, Chang ‘552 further discloses a second aspect ratio modulation structure (structure between the two trenches 104t within R1 as seen in POAF1 above) located in the first region to define the first region as a third region (region of leftward trench 104t in R1 and upward as seen in POAF1 above), a second modulation region (region of structure between the two trenches 104t within R1 and upward as seen in POAF1 above), and a fourth region (region of rightward trench 104t in R1 and upward as seen in POAF1 above), wherein an aspect ratio of the second modulation region is different from an aspect ratio of the third region and an aspect ratio of the fourth region (seen in POAF1 above).

	In regards to claim 9, Chang ‘552 further discloses wherein at least one conductive layer (bottommost layer 114) in the plurality of conductive layers is extended from the third region to the second modulation region and the fourth region (seen in POAF1 above).

	In regards to claim 10, Chang ‘552 further discloses wherein a topmost conductive layer (bottommost layer 114 as seen in POAF1 above, noting the bottommost layer 114 is the topmost conductive layer in the at least one conductive layer extended from the third region to the second modulation region and the fourth region) in the at least one conductive layer extended from the third region to the second modulation region and the fourth region completely fills a space of the groove of the second modulation region (seen in POAF1 above, noting that bottommost layer 114 completely fills a space upward from the structure between the two trenches 104t within R1).

	In regards to claim 11, Chang ‘552 further discloses wherein a material of the first aspect ratio modulation structure (material of substrate 104w) is the same as a material of the substrate (seen in POAF1 above and described in [0038]).

	In regards to claim 12, Chang ‘552 further discloses wherein a material of the second aspect ratio modulation structure (material of substrate 104w) is the same as a material of the substrate (seen in POAF2 above and described in [0038]).

	In regards to claim 14, Chang ‘552 further discloses wherein a bottommost layer in the plurality of conductive layers and the plurality of dielectric layers is one of the dielectric layers (seen in FIG. 8A).

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 10008558 and hereinafter Yang ‘558).
	In regards to claim 1, Yang ‘558 discloses a multilayer capacitive element, comprising: a substrate (101 – FIG. 5; Column 3, Line 59) having a groove (groove defined by leftward trench 102 and center structure between trenches 102 as seen in FIG. 1); a first aspect ratio modulation structure (center structure between trenches 102 as seen in FIG. 1) located in the groove to define the groove as a first region (leftward trench 102 as seen in FIG. 1) and a first modulation region (center structure between trenches 102 and upward as seen in FIG. 10), wherein an aspect ratio of the first modulation region is different from an aspect ratio of the first region (seen in FIG. 10); and a plurality of conductive layers (103 & 109 – FIG. 10; Column 4, Line 33) and a plurality of dielectric layers (105 & 121 – FIG. 10; Column 4, Line 48) alternately stacked in the groove (seen in FIG. 10), wherein at least one of the plurality of conductive layers is only disposed in the first region and not disposed in the first modulation region, in a top view (seen in FIG. 10).

	In regards to claim 13, Yang ‘558 further discloses wherein a bottommost layer in the plurality of conductive layers and the plurality of dielectric layers is one of the conductive layers (seen in FIG. 10).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848   

/David M Sinclair/Primary Examiner, Art Unit 2848